Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 23, 2014

                                       No. 04-13-00813-CV

                IN THE INTEREST OF D.M.R. AND J.A.R.R. A Minor Child,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 1975-CI-09563
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        On November 19, 2013, appellant filed his notice of appeal. On January 21, 2014, the
trial court clerk filed a notification of late record, stating that the appellant has failed to pay or
make arrangements to pay the fee for preparing the clerk=s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk=s fee has been paid or arrangements have been made
to pay the clerk=s fee; or (2) appellant is entitled to appeal without paying the clerk=s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court